Title: From James Madison to James Monroe, 19 July 1813
From: Madison, James
To: Monroe, James


Dear Sir
July 19. 1813
I have recd. yours of the 18th. by Mr. Mercer and have weighed as well as I could the pros & cons of the little enterprize half-formed by you. If it cd. be eligibly undertaken under any auspices, I am sure it would be under yours. But I confess its success would seem to require more celerity & secrecy than might be attainable, and in our situation offensive measures even on a small scale would not seem advisable, without a moral certainty of the issue. To say nothing of the chance of silent reinforcements, I should not be easy at the prospect, of an attack by 350 of our regulars, raw as they are, on nearly an equal number of perhaps of disciplined troops, or troops at least familiarized to scenes of danger, and in a position possibly more favorable for defence than attack. I understand also that the effective force of regulars on the River does not exceed 800. Any casualty therefore to such a proportion of them, or even on certain suppositions the absence of them at such a distance, would be deeply unfortunate. The Militia I learn from Mr. M. are as nothing on such an occasion. There is one consideration, which tho’ you will not feel yourself, enters strongly into the feelings of others. Any unfavorable contingency to yourself, would be peculiarly distressing not only to your friends but to the public, especially when connected with the size of the object. Even an abortive issue to preparations as contemplated as might happen from the departure or re-inforcement of the hostile party, would not be an indifferent occurrence. I have without going farther than was necessary for the purpose, sounded the Secry. of the Navy. His remarks satisfied me, that his mind leaned decidedly the same way with mine. He was spontaneously emphatic in what related to a comparison of the Leader with the object & means of such an enterprize.
I am going forward, but very slowly in my return to health. I hope you will not suffer in yours by the fatigue & exposure which you necessarily encounter, especially in the present weather. Mr. Graham sends a packet, which I presume conveyes whatever of news may have come to the Dept. Very affectionately yours
James Madison
